 TAJON, INC.Tajon, Inc. and Fraternal Association of SpecialHaulers. Case 3-CA-1047922 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 June 1982 Administrative Law Judge Rus-sell M. King issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions2only to the extent consistent with thisDecision and Order.The relevant facts, set out in more detail in thejudge's decision, are not in dispute. The Respond-ent is a trucking company which employs manytruckdrivers and approximately a half-dozen me-chanics at its Niagara Falls, New York terminal.The truckdrivers are represented by the Union, andhave a 3-year contract with the Respondent whichexpires 30 September 1982. By 20 February 1981,3five of the six mechanics working for the Respond-ent at that time had signed union authorizationcards. On I March the Respondent voluntarily rec-ognized the Union as the exclusive bargaining rep-resentative of the mechanics. Two bargaining ses-sions were held after recognition was granted: oneon 23 March and one on 13 April. At these meet-ings, the Union and the Respondent agreed on cer-tain proposals but failed to reach agreement onothers. At the end of the 13 April meeting no finalagreement had been reached; outstanding issues in-cluded a pension plan, contract duration, a no-strike clause, work rules, and others. As that meet-ing ended, the Union requested that a date be setfor another bargaining session, but the Respondentstated it wanted to delay setting a definite date dueto its planned upcoming sale of approximately 50trucks on 21 May. In late April, the Respondentlaid off certain workers for economic reasons, in-cluding one bargaining unit mechanic. On 8 May adecertification petition was filed by Gerry Eakin,We note that the judge mistakenly characterized the RM petitionfiled by the Respondent on 25 February 1981 (Case 3-RM--642) as a "De-certification Petition."' Chairman Dotson and Member Hunter find it unnecessary to decidewhether any presumption of majority status accrues to a voluntarily rec-ognized union for the purposes of deciding this case, since they agree inany event that a reasonable time for bargaining had elapsed.s All dates hereinafter are 1981, unless otherwise specified.who was the unit employee who had not originallysigned an authorization card and who was one ofthe five remaining mechanics. That petition wasdismissed by the Regional Director on 19 May.Prior to 22 May the Union's representative re-ceived letters dated 18 May from two mechanics-Richard Santiago and Robert Hopfer-of the re-maining five, 'renouncing the Union and withdraw-ing their designation of the Union as their bargain-ing representative. The Respondent's president tes-tified that prior to 22 May he learned that the me-chanics no longer wanted to be represented by theUnion and had filed a decertification petition withthe Board. On 22 May the Union's representativecame to the Company president's office and askedif the Respondent's president was ready to sign acontract. The Respondent's president replied in thenegative, stating as his reasons that the mechanicshad "withdrawn from the unit" and filed a petitionwith the Board and the Company would be in an"awful sticky spot to agree to a contract or sign acontract that the men didn't want." He noted in histestimony that to reach a full agreement theywould have "needed at least one more day at thetable."The sole issue in this case, correctly identified bythe judge, is also not in dispute: whether Respond-ent on 22 May lawfully withdrew recognition ofthe Union which it had voluntarily recognized on 1March. The main legal principles for determiningwhether such a withdrawal is legal are settled.One, the Board has consistently held that a unionwhich is recognized by the employer but not certi-fied by the Board is, absent special circumstancesnot present here, irrebuttably presumed to havemajority status for a reasonable period of time fromthe date of recognition. Rockwell InternationalCorp., 220 NLRB 1262, 1263 (1975); Keller PlasticsEastern, 157 NLRB 583, 587 (1966). After that rea-sonable period of time expires, the union enjoys arebuttable presumption of majority status, whichcan be overcome by the employer demonstratingthat the union in fact does not have majority repre-sentative status or that the employer has a good-faith doubt based on objective considerations of theunion's majority representative status. Brennan'sCadillac, 231 NLRB 225, 227 fn. 8 (1977). Two, itis settled that in such cases, the Board first evalu-ates whether a reasonable period of time for bar-gaining had elapsed at the time the employer with-drew recognition, and only upon an affirmativefinding as to that question does the Board considerthe employer's proffered justification for withdraw-al. "Absent a reasonable period of time for bargain-ing following recognition, the actual majoritystatus of a union is immaterial." Brennan's Cadillac,269 NLRB No. 62327 DECISIONS OF NATIONAL LABOR RELATIONS BOARD231 NLRB at 226. Three, "There are no rules as towhat constitutes a reasonable period of time, aseach case must rest upon its own individualfacts. .... [R]easonable time does not depend uponeither the passage of time or the number of calen-dar days on which the parties met. Rather, theissue turns on what transpired during those meet-ings and what was accomplished therein." Bren-nan's Cadillac, 231 NLRB at 226. Applying theseprinciples, we find the instant case to be indistin-guishable from Brennan's Cadillac, 231 NLRB 225,and hold, as there, that a reasonable period of timehad elapsed when the Respondent withdrew recog-nition.The Respondent here voluntarily recognized theUnion, agreed to hold meetings to negotiate a firstcontract, met in negotiating sessions with theUnion, reached substantial agreement with theUnion on a number of issues, and then refused fur-ther bargaining and withdrew recognition of theUnion at a point in time when no impasse had beenreached and when a complete agreement mighthave taken only one more meeting. All of thesefacts were present in Brennan 's Cadillac. The judgehere, conceding the striking similarity between thetwo cases, nonetheless found Brennan's Cadillac in-apposite because, in his words, "no substantialperiod of time had elapsed over the bargainingperiod." Yet that conclusion flies in the face of theteaching of Brennan's Cadillac. As noted above, theBoard held there that a reasonable period of timedoes not depend on the number of days or monthsspent in bargaining. Rather, the test is what wasaccomplished at the meetings that were held. Here,the two negotiating meetings accomplished essen-tially what the eight meetings in Brennan's Cadillacaccomplished: substantial agreement on manyissues, with some important differences remainingand no impasse. Therefore, after the second meet-ing, a reasonable period of time for bargaining hadpassed and the Union no longer enjoyed an irrebut-table presumption of majority status. Five weeksafter that second meeting, the Respondent refusedfurther bargaining. As it is undisputed here that, atthe time the Respondent refused to bargain, theUnion in fact had lost its majority status,4we find4 At the time the Respondent granted recognition, five of the six me-chanics had signed union authorization cards. At the time the Respondentrefused to bargain further and withdrew recognition, at least three of themechanics had unequivocally notified the Union that they did not wantthe Union to be their collective-bargaining representative (Gerry Eakin,Richard Santiago, and Robert Hopfer). Though the record is not specificas to the sentiments at that time of the other three mechanics (CraigWentz, Gary Sattelberg, and Doug Collins, who had been laid off inApril), it is clear that by 22 May the Union in fact did not have majoritysupport of the unit employees.that the Respondent has overcome the rebuttablepresumption that the Union enjoyed majority sup-port at that time. The Respondent thus did not vio-late Section 8(a)(5) by refusing on 22 May to bar-gain further with the Union and withdrawing rec-ognition of the Union, and we will dismiss thecomplaint in its entirety.ORDERThe complaint is dismissed.MEMBER ZIMMERMAN, dissenting.Contrary to my colleagues, I find that the Re-spondent unlawfully withdrew its recognition ofthe Union. More specifically, I agree with thejudge's analysis that the nascent bargaining rela-tionship between the Respondent and the Unionwas not given a reasonable time, and thus not a fairchance, to bear fruit before the Respondent with-drew its recognition of the Union. My colleagues'reliance on Brennan's Cadillac, 231 NLRB 225(1977), in reaching their result is clearly misplaced.In Brennan's Cadillac, there were eight bargain-ing sessions over a 3-month period before the Re-spondent withdrew recognition; and while substan-tial movement toward an agreement had beenmade at those sessions, the union called a strike toforce acceptance of its outstanding demands, ratherthan proceeding to a meeting which possibly couldhave led to a contract. Four days after the strikebegan, three of the five unit employees returned towork and withdrew from the union, after whichthe employer ceased to recognize the union. Inthese circumstances, the Board majority in essencefound that the union's conduct of striking extendedthe bargaining beyond a reasonable time. Further,it is clear that the union's action in calling a strikeprecipitated a test of its strength among the unitemployees.In the instant case, on the other hand, at the timethe Respondent withdrew its recognition of theUnion, less than 4 weeks had elapsed between thebeginning and the cessation of bargaining, and onlytwo bargaining sessions had actually been held.Moreover, the Respondent's president concededthat after only the second bargaining session therewas tentative agreement on "a good many" of theissues and that total agreement could possibly havebeen achieved with only one more bargaining ses-sion. Although the Union consented to the Re-spondent's expressed need for a hiatus in bargainingfollowing the second session, the Union was clearlynot a moving force behind the postponement ofbargaining, and should not now be penalized forthat concession.328 TAJON, INC.Accordingly, I find that a reasonable period oftime to bargain had not elapsed when the Respond-ent withdrew recognition from the Union, and thusthe latter continued to enjoy an irrebuttable pre-sumption of majority status which could not yet bechallenged lawfully.DECISIONRUSSELL M. KING, JR., Administrative Law Judge.This case' was heard by me in Buffalo, New York, onApril 12, 1982. The initial charge was filed by the Fra-ternal Association of Special Haulers (the Union) onJune 2, 1981, and an amended charge was filed on June24, 1981,2 on which date the complaint was also issuedby the Regional Director for Region 3 of the NationalLabor Relations Board (the Board) on behalf of theBoard's General Counsel.3The complaint alleges that onMarch I the Company recognized the Union as the ex-clusive collective-bargaining representative of a unit ofsome five or six mechanics at the Company's NiagaraFalls, New York terminal, the only one of Company's fa-cilities immediately involved in this case. The complaintfurther alleges that on April 13 the Union and the Com-pany came to a "complete" agreement with respect tothe terms and conditions of employment of the unit ofemployees involved (mechanics) but, on May 22 andthereafter, the Company refused to execute a writtencontract embodying the agreement and refused to furtherrecognize the Union as the exclusive collective-bargain-ing representative of the mechanics involved, in violationof Section 8(a)(1) and (5) of the National Labor Rela-tions Act (the Act).4The Company contends that in lateApril the employees involved renounced the Union, fileda decertification petition with the Board, and thus itrightfully refused to thereafter negotiate or enter intoany contract with the Union, having a good-faith beliefthat the Union had lost its majority status after a reason-able period of time in which collective bargaining hadoccurred.Up until June 1, 1981, the employees involved in this case were actu-ally employed by Tajon Warehousing Corporation, a "sister" corporationof Tajon, Inc. The two corporations were and are owned by the samestockholders and under the same management and control. The employ-ees were mechanics who performed maintenance on trucks owned byTajon, Inc. After June 1, 1981, the mechanics became employed byTajon, Inc. where they continued the same work under the same manage-ment. Thus, and for the purpose of this case, both corporations were andare one and the same. Where the term "Company" or "Tajon, Inc." ap-pears in this case, it shall apply to both corporations.2 All dates hereafter are in 1981 unless otherwise indicated.s The term "General Counsel," when used hereafter, will normallyrefer to the attorney in this case, acting on behalf of the General Counselof the Board, through the Regional Director.4 The pertinent parts of the Act provide as follows:Sec. 8. (a) It shall be an unfair labor practice for an employer -(I)to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in Section 7 ...(3) to refuse to bargain collective-ly with the representatives of his employees ....Sec. 7. Employees shall have the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection ....On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed herein by the General Counsel and coun-sel for the Company, I make the followingFINDINGS OF FACT5I. JURISDICTIONThe pleadings, admissions, and evidence herein estab-lished the following jurisdictional facts.The Company is, and has been at all times materialherein, a corporation duly organized under, and existingby virtue of, the laws of the State of Delaware. At alltimes material herein, the Company has maintained itsprincipal office and place of business at R.D. #5,Mercer, Pennsylvania, and various other terminals, ware-houses, and other facilities in various States of the UnitedStates including a terminal and warehouse at NiagaraFalls, New York, and is, and has been at all times materi-al herein, continuously engaged at said places of businessand facilities in the interstate transportation of goods andmaterials and related services. During the year prior tothe issuance of the complaint, the Company has receivedrevenues in excess of $4 million for the interstate trans-portation of goods and materials. Thus, and as admitted,I find and conclude that the Company is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.I further find and conclude that the Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Summary of the Testimony and Evidence"1. Testimony of Union Representative Joseph C.O'DonnellJoseph C. O'Donnell testified as a special representa-tive of the Union. As special representative, he was onleave of absence from the Company where he hadworked previously as a truckdriver. The Union repre-sents the truckdrivers at the Company and there waspresently a 3-year union contract that expired September30, 1982.e The facts found herein are based on the record as a whole and uponmy observation of the witnesses. The credibility resolutions herein havebeen derived from a review of the entire testimonial record and exhibitswith due regard for the logic of probability, the demeanor of the twowitnesses, and the teaching of NLRB v. Wolton Mfg. Co., 369 U.S. 404,408 (1962). As to testimony in contradiction of findings herein, that testi-mony has been discredited either as having been in conflict with the testi-mony of the other witnesses or because it was in and of itself incredibleand unworthy of belief. 411 testimony and evidence, regardless of wheth-er or not mentioned or alluded to herein, has been reviewed and weighedin light of the entire record.6 The following includes a summary of the testimony of the two wit-nesses appearing in the case. The testimony will appear normally in nar-rative form, although on occasion some testimony will appear as actualquotes from the transcript. The narrative only and merely represents asummary of what the witnesses themselves stated or related, withoutcredibility determinations unless indicated, and does not reflect my ulti-mate findings and conclusions in this case.329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegarding the Union's mechanics at the terminal,O'Donnell testified that on January 23 he was contactedby mechanic Doug Collins regarding representation bythe Union. O'Donnell related that he had obtained fivesigned union authorization cards, all signed at severalmeetings thereafter at a local restaurant. According toO'Donnell, at this time there were six mechanics em-ployed at the terminal.O'Donnell testified that on February 20 he met withthe Company's president, William Eshenbaugh, requestedrecognition on behalf of the mechanics, and displayedthe five union authorization cards. Eshenbaugh repliedby asking how much time he had, and O'Donnell relatedthat he told Eshenbaugh that he had a reasonable lengthof time to make the decision regarding recognition.O'Donnell testified that on February 24, not havingheard from Eshenbaugh, he again went to Eshenbaugh'soffice and discovered that Eshenbaugh was in Florida.He then talked to Vice President Marion Martin andasked if the Company had come to a decision regardingrecognition, and Martin replied that the Company had"filed a petition with the Labor Board."7O'Donnell testified that, on Sunday March 1, he metwith the five mechanics who had signed authorizationcards and they all voted to go on strike "for recogni-tion." O'Donnell and the mechanics then left the meetingand proceeded directly to the terminal where O'Donnelland four of the mechanics formed a picket line about 6p.m. Although the mechanics did not work on Sundays,drivers were scheduled to go out on the road thatevening. O'Donnell indicated that after the picket linewas formed he telephoned terminal manager TimothyChutz and told him about the pickets. Chutz appeared atthe terminal 30 to 45 minutes later, and O'Donnell pre-sented him with a letter from the Union for him to sign,acknowledging representation. Chutz took the letter andwent inside the terminal and emerged about 30 minuteslater and asked O'Donnell if he signed the recognitionletter would the picket be called off. O'Donnell repliedthat they would, whereupon both O'Donnell and Chutzwent back into the terminal where Chutz signed the rec-ognition letter.8O'Donnell testified that there were two bargaining ses-sions after the recognition letter was signed, one onMarch 23 and one on April 13. At the first bargainingsession, he and mechanic Hopfer represented the Union.The Company was represented by President Eshenbaughand his wife, Terminal Manager Chutz, and Vice Presi-dent Martin. O'Donnell testified that the Union orallypresented its demands and the two sides agreed on cer-tain proposals, and apparently failed to come to an agree-ment on others. At the second session on April 13, otherproposals were made by both sides and approximately aweek later they were all reduced to writing by the Com-pany and furnished to O'Donnell personally. On cross-examination, O'Donnell conceded that the Union hadpresented certain demands prior to the initial March 23session and the Company had prepared a 7-page type-7 Case 3-RM-642, decertification petition filed February 25 with theBoard. The petition was withdrawn March 4.' The letter was admitted into evidence.written response to these demands prior to the March 23session. O'Donnell testified that after the April 13 bar-gaining session both sides had "reached an agreement wewere going back to the mechanics with ...[they]hadn't got everything they wanted and we were goingback to them and talk to them before we signed theagreement." O'Donnell conceded that it had always beenhis policy with the truckdrivers to get their approvalbefore signing any contrct. O'Donnell further concededthat at this point in the negotiations, no pension plan hadbeen settled on, the term of the contract had not beensettled, certain work rules had not been formulated, andother matters were still pending.O'Donnell testified that about April 25 he was in-formed by the union steward of the truckdrivers that me-chanic Doug Collins had been "laid ...off." O'Donnellconceded that in early May the Company sold some 50trucks and trailers, thus cutting down on the Company'sentire work force. O'Donnell indicated that he thentalked to mechanic Hopfer who informed him that theCompany and the mechanics no longer wanted any partof the Union or the raises and benefits that had been ne-gotiated. O'Donnell also related that Hopfer added thatthe mechanics were going to file a decertification peti-tion with the Board.9O'Donnell further conceded thathe had also received letters from both mechanic Hopferand mechanic Santiago, dated May 18, renouncing theUnion and withdrawing their designation of the Union astheir bargaining representative. O'Donnell went on totestify that with the above knowledge at hand, he none-theless went to Eshenbaugh on May 22, proclaimed thatthe Union was ready to sign the "agreement" or "con-tract," which he had with him.10 O'Donnell indicatedthat Eshenbaugh replied he no longer felt the Union rep-resented the mechanics and he no longer "wanted tosign." O'Donnell again conceded that he had neversigned any contract without employee ratification. Soonafter Eshenbaugh's refusal and on June 2, O'Donnellfiled the initial charge in the case.2. Testimony of Company President WilliamEshenbaughWilliam Eshenbaugh testified as president of the Com-pany and related that on February 24, when Union Rep-resentative O'Donnell informed him he had cards fromthe mechanics at the Niagara Falls terminal, he was"stunned." Eshenbaugh testified that when he toldO'Donnell he would get back to him, he did not intendto do so. The following day he had a board meeting andlater on that day he planned to leave on a Florida vaca-tion. Eshenbaugh added that the Company's position wasto file a petition with the Board and request an election,and this petition was filed on February 25, the day of the9 Such a petition was filed on May 8 by mechanic Eakin, the only me-chanic who refused to sign a union authorization card (Case 3-RD-687).The petition was dismissed by the Regional Director on May 19 for thestated reason that no reasonable period of time had elapsed since recogni-tion was granted the Union.'o The '¢agreement" or "contract" was a compilation of "summaries"or typed notes from the March 23 and April 13 bargaining sessions,which had been prepared by the Company's president, William Eshen-baugh.330 TAJON, INC.Company's board meeting and his departure to Flori-da.11Eshenbaugh then testified that on March 1 about 4 or4:30 a.m. and while in Florida,"' he received a call fromTerminal Manager Chutz informing him of the picketline, and the fact that the truckdrivers were refusing tocross the picket line. According to Eshenbaugh, after aseries of phone calls it was finally decided that Chutzwould sign the recognition letter, thus ending the picketline, and that the Company "would pursue negotiationswhen [he] returned back from Florida." Eshenbaugh re-turned to his office on March 9 and indicated that short-ly thereafter O'Donnell presented him a list of some 20demands. Eshenbaugh prepared a typewritten responseto these demands, adding certain proposals of his own,and this response was presented to O'Donnell at the firstnegotiation session on March 23.1s Eshenbaugh testifiedthat at the March 23 negotiation session, some proposalswere agreed to and some were not. The next session wasset for April 13, but Eshenbaugh related that on April 4or 5 the Company started "parking" 50 tractors and trail-ers, and replacing these units with outside owner-opera-tors. Also in the interim the Company had drafted atyped "summary of ...the language that came out ofthe March 23rd meeting," and this summary was thereaf-ter presented to the Union at the forthcoming April 13negotiating session."At the April 13 session, Eshenbaugh related that cer-tain economic issues were discussed, together with manyother topics and at the end of the session he again volun-teered to "get something together in writing, summariz-ing where [they] were ...." Eshenbaugh thereafterdrafted such a typed summary of the "negotiations forboth sessions, itemizing those items in agreement," listing"some items being dropped, and reflecting some thingsopen."'1Eshenbaugh testified that the company summa-ry made after the April 13 negotiating session was to betaken back to the mechanics to see if they "were now ontrack ...and if the economics were 'going to fly' or ifwe were too far apart from what their demands were."Eshenbaugh indicated that, at the end of the April 13session, O'Donnell requested a day to be set for anotherbargaining session, but that he wanted to delay setting adefinite date because of the Company's upcoming truck-trailer sale on May 21. Eshenbaugh added that he alsowanted to look into the "portability" of the Company'spension plan, apparently regarding the possible loss ofshift of the mechanics into a representative unit or, in thealternative, to a union pension plan. Eshenbaugh also tes-tified that at that point there was no agreement about theI As indicated earlier, this petition was Case 3-RM-642 and the peti-tion was withdrawn on March 4.1" The "a.m." time was Eshenbaugh's actual testimony as reflected inthe record. Common sense and other evidence in the case would indicatethat in fact the time was in late afternoon on March 1, the undisputedtime when the picket line emerged at the terminal.1' Both the list of the Union's demands and the Company's responsewere admitted into evidence.2" This summary was also introduced into evidence.16 This summary was admitted into evidence. It is this summary, to-gether with the company-prepared summary from the March 13 session,that O'Donnell indicated that he presented to Eshenbaugh on May 22 asthe "contract" or "agreement."term of the contract, and O'Donnell was hesitant atagreeing to a termination date with the drivers' contracta little more than a year away. Eshenbaugh added thathe, on the other hand, was not satisfied with an "off-cycle" contract with the mechanics. Eshenbaugh furtherrelated that other things yet to be decided as of the endof the April 13 session included disciplinary actions, ano-strike clause,, and supervisory personnel performingsome bargaining unit work.Eshenbaugh testified that, after the April 13 bargainingsession, and before the March 22 confrontation withO'Donnell, he learned that the mechanics no longerwanted to be represented by the Union and had filed adecertification petition with the Board. Eshenbaugh re-lated that, on May 22, O'Donnell came to his office andasked if he was ready to sign a contract, and he replied,"No" and asked, "What contract?" Eshenbaugh also toldO'Donnell that the Company was not ready to sign anycontract because the mechanics had "withdrawn fromthe unit" and filed a petition with the Board, and thatthe Company would be in an "awful sticky spot to agreeto a contract or sign a contract that the men didn'twant." Eshenbaugh indicated that at this point the Com-pany and the Union had come to a "tentative agreementon a good many of the issues ...[but would have]needed one more day at the table."Regarding the layoff of mechanic Collins in late April,Eshenbaugh testified that by the end of April the 50truck units had been moved to another terminal forcleaning, painting, and sale preparation. The NiagaraFalls terminal was reduced from 21 or 22 tractors to 14.According to Eshenbaugh, this necessitated the layoff ofone of the four remaining mechanics. Collins was appar-ently next to the lowest on the seniority list, and Hopferwas the lowest, but he was also a foreman and was to bethe new union steward under the current negotiationswith the Union. Eshenbaugh thus concluded that in anyevent, Hopfer would have remained, either as a foreman,or under the Union's proposed superseniority clause.Eshenbaugh added that Hopfer also had supervisoryskills that Collins lacked, and further had higher mechan-ical skills than Collins.B. Evaluation of Testimony and Evidence; InitialConclusions1. Was there complete agreement?I address this subject only because the complaint al-leges such.'1I find that there was no complete agree-ment. Union Representative O'Donnell himself concededthat such things as the pension plan, the term of the con-tract, and certain work rules had not been decided afterthe April 13 bargaining session. The Company's presi-dent, William Eshenbaugh, whom I credit completely inthis case, added that additional matters yet undecided in-cluded disciplinary actions or the grievance procedure, aa If a complete agreement were found herein, and the Oeneral Coun-sel prevailed otherwise in the case, a proper remedy would include anorder directing the Company to execute the contract. In his brief, theGeneral Counsel abandons the issue and ask only the remedy that theCompany be ordered to recognize and bargain with the Union.331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDno-strike clause, and the performance of some unit workby supervisory personnel. Other matters were also openor tentative.2. The refusal to further recognize the UnionThe dates and significant events in this case are virtu-ally uncontested. On March I the Company recognizedthe Union as the exclusive bargaining representative ofthe mechanics at the Niagara Falls terminal. Bargainingsessions were held March 23 and April 13, resulting insignificant progress towards a complete agreement. Atthe close of the April 13 session, it was understood thatan additional session would be set after May 21 and inthe interim, O'Donnell would consult with the mechan-ics on various proposals then pending, and on tentativeagreements reached. Sometime between April 13 andMay 18, the Union lost its majority support. During thisperiod mechanic Doug Collins was laid off (on approxi-mately April 25), mechanic Gary Eakin filed a decertifi-cation petition with the Board on May 8, and on May 18mechanics Hopfer and Santiago wrote O'Donnell with-drawing their support and designation of the Union astheir exclusive bargaining agent. The employee decertifi-cation petition (of May 8) was dismissed by the RegionalDirector on May 19, and on May 22 O'Donnell, yet toconsult with the mechanics regarding the results of theearlier two bargaining sessions, approached PresidentEshenbaugh and requested him to sign "a contract." Atthis time, Eshenbaugh made it clear that the Companywould sign no contract, and that it no longer recognizedthe Union as the bargaining agent for the mechanics.'7Under current Board precedent, which I am bound tofollow, before an employer can properly and lawfullywithdraw recognition of an employee bargaining repre-sentative, even with full and valid knowledge of the lossof the bargaining representative's majority status, theremust have elapsed a reasonable period of time for bar-gaining. Keller Plastics Eastern, 157 NLRB 583 (1966);San Clemente Publishing Corp., 167 NLRB 6 (1967);Brennan's Cadillac, 231 NLRB 225 (1977). Thus, notonly the threshold but the sole issue in this case iswhether or not such a reasonable period of time for bar-gaining had elapsed between the date of recognition onMarch I and the date of withdrawal of such recognitionon May 22. In Keller Plastics, chiefly relied on by theGeneral Counsel in this case, recognition was voluntarilygranted by the employer on February 16, and 3 weekslater on March 10 a contract was executed by the unionand the employer. Sometime prior to March 10 the unionhad lost its majority. This fact was unknown to the em-ployer on March 10 when the contract was executed.The contract contained a union-security clause requiringall employees to become members of the union. The five-" The composition of the mechanics unit at this point is somewhat un-certain in the record. The mechanics originally numbered six. All butEakin signed authorization cards (Wentz, Sattelberg, Collins, Santiago,and Hopfer). Eshenbaugh indicated in his testimomy that as of May 22there were three mechanics. From the record it appears that at leastEakin, Santiago, and Hopfer remained. The loss of either Wentz or Sat-telberg is unexplained. However, even with them both, the layoff of Col-lins and the withdrawal from the Union of Sanitago and Hopfer resultedin a loss of majority support.member Board found that the 3-week period betweenFebrury 16 and March 10 was a "reasonable period" andthat, as of March 10, the union "remained the statutorybargaining representative" of the employees regardless ofthe actual loss of majority status. In Brennan's Cadillac,chiefly relied on by counsel for the Company in thiscase, voluntary recognition was granted by the employeron October 22. On November 3 the union forwarded theemployer a proposed contract, and between December 5and February 27 (the following year) eight bargainingsessions were held. The unit involved five salesmen, whohad commenced a strike on February 23. On February27, three of the five salesmen notified the employer theyno longer wished to be represented by the union and re-quested the employer to cease bargaining with the unionon their behalf. On February 28 the three salesmen re-turned to work and on March I the employer in effectwithdrew its recognition of the union. The Board foundthat a reasonable period of time had been offered theunion to bargain and that the bargaining relationship itobtained by voluntary recognition was given a "fairchance to succeed." Thus the Board held that the actualmajority status of the union at the time of withdrawal ofrecognition became relevant in determining whether theemployer was entitled to question the union's majoritystatus.18 In the above finding and holding, the Boardnoted that the employer had engaged in meaningfulgood-faith negotiations over a substantial period of time,that there was no contention that the employer engagedin any unfair labor practices or in any manner interferedwith its employees' desires for or against the union, andthat no impasse in bargaining has been reached.The case at hand fits into the Brennan's Cadillac moldwith one significant exception, which I think is determi-native in this case. I find no substantial period of timehad elapsed over the bargaining period. Good progresshad been made at the March 23 and April 13 bargainingsessions. In fact, Eshenbaugh and O'Donnell commentedon the smoothness and progress of the bargaining, andEshenbaugh remarked in his testimony that after theApril 13 session there was "tentative agreement on agood many of the issues" and that a complete agreementcould possibly have been arrived at with one more bar-gaining session. No date was set for the next session atthe end of the April 13 session, primarily because Eshen-baugh wanted to wait until the Company's tractor-trailersale on May 21. The bargaining period was not extendedby any fault of the Union and, under the facts of thiscase, I find that the bargaining relationship obtained byvoluntary recognition was not given a fair chance or rea-sonable time to succeed. I further find and conclude thatas of May 22 the Union continued as the exclusive repre-sentative of the mechanics at the Niagara Falls terminalfor the purposes of collective bargaining, and the Com-pany's withdrawal of that recognition was violative ofSection 8(a)(1) and (5) of the Act as alleged in the com-plaint.is In Brennan's Cadillac, Members Penello, Murphy, and Waltherformed the majority while Chairman Fanning and Member Jenkins dis-sented citing, among other cases, Keller Plastics.332 TAJON, INC.On the foregoing findings of fact and initial conclu-sions, and on the entire record, I make the followingCONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct..2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Actis as follows:All mechanics employed by the Respondent Em-ployer at its terminal located in Niagara Falls, NewYork, excluding truckdrivers, supervisors, andguards.4. By virtue of Section 9(a) of the Act, on and afterMarch 1, 1981, the Union became and remains the desig-nated and exclusive bargaining representative for the ap-propriate unit set out in paragraph 3, above, for the pur-pose of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of em-ployment.5. On May 22, 1981, the Respondent violated Section8(a)(l) and (5) of the Act by withdrawing its recognitionof the Union as the bargaining representative of an ap-propriate unit of its employees, as set out in paragraphs 3and 4 above.6. The unlawful action and conduct concluded in para-graph 5, above, and found herein, affected commercewithin the meaning of Section 2(6) and (7) of the Act.7. Other than the misconduct concluded in paragraph5, above, the Respondent has not otherwise violated theAct.THE REMEDYHaving found that the Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(l) and (5) of the Act, I shall recommend that it beordered to recognize and bargain with the Union uponrequest, and to post an appropriate notice.[Recommended Order omitted from publication.]333